PATTERSON, Justice:
This is an appeal from a judgment of the Circuit Court of Jackson County which affirmed an order of the Workmen’s Compensation Commission. The commission denied the claimants’ compensation claim since it found the death of claimants’ decedent to have been the result of activities not related to his employment.
The issue before the Court is whether the commission correctly determined the decedent to have deviated from the course of his employment at the time of his death.
It is the opinion of the Court that the issue presented is controlled by Persons v. Stokes, 222 Miss. 479, 76 So.2d 517 (1954).
Affirmed.
GILLESPIE, P. J., and JONES, IN-ZER and ROBERTSON, JJ., concur.